IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00056-CV

SOUTHWEST HOMES, INC.,
THE HOMEBUILDERS GROUP, INC.,
AND ROGER WILLIAMS, INDIVIDUALLY,
                                                           Appellants
v.

DANNY CONNER AND JAN CONNER,
                                                           Appellees



                          From the 82nd District Court
                            Robertson County, Texas
                         Trial Court No. 03-01-16633-CV


                        MEMORANDUM OPINION


      Appellants have filed a “Motion to Dismiss Appeal.”           See TEX. R. APP. P.

42.1(a)(1). It states that “this case has been settled between all parties and the appeal

should be dismissed.”

      Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The appeal is dismissed.

                                                        PER CURIAM
Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed December 31, 2008
[CV06]




Southwest Homes v. Conner                       Page 2